               Case 2:20-cv-01610-RSL Document 8 Filed 11/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10   Christopher Boffoli,
                                                         Case No. 2:20-cv-01610-RSL
11                                Plaintiff,
                                                         STIPULATED MOTION AND ORDER
12                  vs.                                  EXTENDING DEFENDANT’S TIME TO
                                                         RESPOND TO COMPLAINT
13
     Wix.com Inc,
14
                                Defendant.
15

16          Plaintiff Christopher Boffoli (“Boffoli”), after consultation with counsel for Defendant

17   Wix.com, Inc. (“Wix”), respectfully moves the Court for an extension of thirty (30) days to the

18   deadline for Wix to answer or otherwise respond to the Complaint. The Complaint was served on

19   November 9, 2020 (Dkt. 6), making the current answer deadline November 30, 2020. The

20   parties are in good faith settlement discussions. To facilitate continued discussions, Boffoli

21   hereby stipulates to a 30-day extension to and including December 30, 2020, for Wix to answer

22   or otherwise respond to the Complaint.

23                                                 /s/ Keith P. Scully
                                                   Keith P. Scully, WSBA No. 28677
24                                                 NEWMAN & DU WORS LLP
                                                   2101 Fourth Avenue, Suite 1500
25                                                 Seattle, WA 98121
                                                   Telephone:      650-838-2000
26                                                 E-mail: keith@newmanlaw.com
27                                                 Attorneys for Plaintiff Christopher Boffoli
28
                                                   1
                STIPULATED MOTION RE: EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                       (No. 2:20-CV-01610-RSL)
               Case 2:20-cv-01610-RSL Document 8 Filed 11/25/20 Page 2 of 2



 1                                          ORDER
 2          IT IS SO ORDERED.

 3
            Dated this 25th day of November, 2020.
 4

 5

 6                                          ROBERT S. LASNIK
                                            UNITED STATES DISTRICT JUDGE
 7

 8
     Presented by:
 9
     Keith P. Scully, WSBA No. 28677
10   NEWMAN & DU WORS LLP
     2101 Fourth Avenue, Suite 1500
11   Seattle, WA 98121
     Telephone:     650-838-2000
12   E-mail: keith@newmanlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
               STIPULATED MOTION RE: EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                      (No. 2:20-CV-01610-RSL)
